                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

SHAWN T. PURSLEY                                                                         Plaintiff

v.                                                           Civil Action No. 3:18-cv-P298-RGJ

LAWRENCE D. ORAZIO, et al.,                                                           Defendants

                                           * * * * *

                                 MEMORANDUM OPINION

       Plaintiff Shawn T. Pursley, a prisoner, filed this pro se 42 U.S.C. § 1983 action against

various government officials. This case is before the Court for screening pursuant to 28 U.S.C.

§ 1915A and McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other

grounds by Jones v. Bock, 549 U.S. 199 (2007). For the following reasons, this case will be

dismissed.

                                I. STATEMENT OF CLAIMS

       Plaintiff names as Defendants Lawrence D. Orazio, Drug Enforcement Administration

(DEA) Senior Staff Attorney; DEA agents William Waters, Mike Waters, and Michael Cats;

Louisville Metro Police Department (LMPD) employees Desiree Richmond, Brian Reccius, and

Frank Lucchese; the DEA; and the LMPD. He states that money in the amount of $20,568 was

seized due to his arrest on February 8, 2011. According to Plaintiff, the $20,568 was an

insurance settlement for an injury accident. He alleges that on March 4, 2011, Defendant

Reccius released $20,568 to the DEA. Plaintiff states that he was found not guilty of the charges

against him and that the court ordered those charges dismissed. He further alleges that a July 30,

2015, state-court order provided that the $20,586 shall be returned to Plaintiff. He alleges that
the seizure of his property for forfeiture without notice and hearing violated the Due Process

Clause.

                                          II. ANALYSIS

          When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the action, if the

Court determines that it is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C. § 1915A(b)(1) and (2). A claim is legally frivolous when it lacks an arguable basis either

in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). The Court may, therefore,

dismiss a claim as frivolous where it is based on an indisputably meritless legal theory or where

the factual contentions are clearly baseless. Id. at 327. When determining whether Plaintiff has

stated a claim upon which relief can be granted, the Court must construe the complaint in a light

most favorable to Plaintiff and accept all factual allegations as true. Prater v. City of Burnside,

Ky., 289 F.3d 417, 424 (6th Cir. 2002). While a reviewing court must liberally construe pro se

pleadings, Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam), to avoid dismissal, a

complaint must include “enough facts to state a claim to relief that is plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

          Plaintiff alleges that his right to procedural due process under the Fourteenth Amendment

was violated. However, “[i]f satisfactory state procedures are provided in a procedural due

process case, then no constitutional deprivation has occurred despite the injury.” Jefferson v.

Jefferson Cty. Pub. Sch. Sys., 360 F.3d 583, 587-88 (6th Cir. 2004) (citing Hudson v. Palmer,

468 U.S. 517, 533 (1984)). “Plaintiff may not seek relief under Section 1983 without first

pleading and proving the inadequacy of state or administrative processes and remedies to redress



                                                  2
[his] due process violations.” Id. at 588. In other words, proving the inadequacy of state

remedies is an element of the constitutional tort. Id. (citing Marino v. Ameruso, 837 F.2d 45, 47

(2d Cir. 1988) (“Although one need not exhaust state remedies before bringing a Section 1983

action claiming a violation of procedural due process, one must nevertheless prove as an element

of that claim that state procedural remedies are inadequate.” (emphasis in Jefferson)). Therefore,

in order to state a procedural due process claim under § 1983, “‘the plaintiff must attack the

state’s corrective procedure as well as the substantive wrong.’” Meyers v. City of Cincinnati,

934 F.2d 726, 731 (6th Cir. 1991) (quoting Vicory v. Walton, 721 F.2d 1062, 1066 (6th Cir.

1983)).

          Here, Plaintiff does not allege the inadequacy of state procedures. In fact, Plaintiff

alleges that the state court correctly found that the money in question lawfully belonged to him

and must be returned or held until such time as Plaintiff designates an agent authorized to accept

the return of the seized cash.

          Thus, Plaintiff’s claim amounts to nothing more than an allegation that Defendants

“failed to comply with a state judgment. This claim alleges random, unauthorized acts by

[D]efendants, not inadequate state remedies.” Boles v. Saginaw Police Dep’t, No. 85-1086, 1986

WL 16844, at *1 (6th Cir. Apr. 23, 1986). Where other state-court procedures are available such

as a mandamus action or a petition for a writ of enforcement of the state judgment, Plaintiff has

not shown deprivation of due process under state law. Id.; see also Kennedy v. Bonevelle, 413 F.

App’x 836, 840-41 (6th Cir. 2011) (explaining that where a plaintiff has “other state avenues to

appeal . . . any of which may lead to return of or compensation” for his loss, he has not “pled a

denial of due process in accordance with established state procedures [and] therefore fails to state

a procedural due process claim.”). Consequently, Plaintiff has not stated a § 1983 claim.



                                                 3
                                       III. CONCLUSION

        For the foregoing reasons, the Court will, by separate Order, dismiss the instant action.

Date:   December 10, 2018




cc:    Plaintiff, pro se
       Defendants
       Jefferson County Attorney
       U.S. Attorney
A961.009




                                                 4
